*453CONCURRING OPINION
Mollison, Judge:
I concur in tbe result and in the conclusion of my colleagues that the essential prerequisites to the validity of the President’s finding and proclamation seem to have been complied with and that the imported merchandise is embraced within the •Presidential proclamation and that the appraisement must be made upon the basis of the American selling price (section 402 (g), Tariff Act of 1930, Title 19 U. S. C. § 1402 (g)). However, I disagree with the conclusion that “this court has no authority to review the proclamation of the President made under the authority of section 336 of the Tariff Act of 1930 or the report of the Tariff Commission on which it was based.” I do not find anything in the case of United States v. George S. Bush & Co., Inc., 310 U. S. 371, T. D. 50159, cited by my colleagues, which supports a conclusion in that form. In that case our Supreme Court merely held that section 501 of the Tariff Act of 1930 does not permit judicial examination of the judgment of the President that the rates of duty recommended by the Commission are necessary to equalize the differences in domestic and foreign costs of production, and does not permit scrutiny of the President’s method of solving the 'problem in respect to the equalization of differences in domestic and foreign costs of production.
The Supreme Court concluded in the cited case that the President had acted in full conformity with the statute, and that no question of law was raised since the statute constituted the President the sole and exclusive judge of the existence of those facts in respect to which a discretionary power had been granted. But the proclamation is not conclusive, and the question of whether the President has proceeded in conformity with the law in proclaiming changes in customs duties is a justiciable one, which may be adjudicated in the proper forum, and it is subject, to protest. Carl Zeiss, Inc. v. United States, 23 C. C. P. A. 7, T. D. 47654.
If the prescribed forms of legislation have not been regularly observed in connection with the exercise of the delegated power by the President, the proclamation and its validity are subject to judicial review in the proper forum and this is plainly stated by the Supreme Court at page 318 of its opinion in Norwegian Nitrogen Products Co. v. United States, 288 U. S. 294 (which statement is contained in the quotation in the majority opinion from the cited case of T. M. Duche & Sons, Inc. v. United States, 36 C. C. P. A. 19, C. A. D. 391). Moreover, the right of judicial review of the proclamation in the proper forum if the President did not act in conformity with the statute is stated in implicit fashion in United States v. Bush & Co., supra.